 Case 5:20-cv-00048-LLK Document 26 Filed 09/21/21 Page 1 of 6 PageID #: 2050




                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                          PADUCAH DIVISION
                                  CIVIL ACTION NO. 5:20‐cv‐00048‐LLK

ROGER GLENN McDONALD                                                                        PLAINTIFF

v.

KILOLO KIJAKAZI, Acting Commissioner of Social Security                                     DEFENDANT

                                 MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to 42

U.S.C. § 405(g), of the final decision of the Commissioner denying his claim for Social Security disability

benefits. The fact and law summaries of Plaintiff and the Commissioner are at Docket Number (DN) 20

and 25. The parties have consented to the jurisdiction of the undersigned Magistrate Judge to determine

this case, with any appeal lying before the Sixth Circuit Court of Appeals. [DN 12].

        The Administrative Law Judge (ALJ) found that Plaintiff is not disabled because he retains the

ability to perform a significant number of light jobs in the national economy that allow him to “change

positions without leaving the workstation or being off‐task.” [DN 11‐2 at 51]. Plaintiff presents new (not

before the ALJ) and allegedly material evidence. This Opinion concludes that the evidence is material

because, if the evidence had been before the ALJ, there is a reasonable probability that the ALJ would

have decided Plaintiff’s disability claim differently. Therefore, this Opinion will REMAND the matter,

pursuant to Sentence 6 of 42 U.S.C. § 405(g), for consideration of new and material evidence.

                                The new and allegedly material evidence

        Plaintiff requests a remand for consideration of new and material evidence pursuant to Sentence

6 of 42 U.S.C. § 405(g). [DN 20 at 19].

        Plaintiff has had four back surgeries. First, he underwent back surgery in 2004, prior to his alleged

onset of disability in 2014. DN 11‐2 at 69. Second and third, in 2014 and 2015, he underwent fusion

surgeries due to disc protrusions at the L3 through L5 levels. [DN 11‐2 at 52].

                                                     1
 Case 5:20-cv-00048-LLK Document 26 Filed 09/21/21 Page 2 of 6 PageID #: 2051




        In July 2019, after the ALJ’s January 2019 decision, Clint P. Hill, M.D., who is associated with

Orthopaedic Clinic of Western Kentucky, diagnosed “failed back syndrome status post lumbar fusion L3

to L5 and congenital fusion of L5‐S1” and “intractable right lower extremity radicular pain.” Id. at 35. In

Dr. Hill’s opinion, “[a]t this point, I think the only course of action will be for [Plaintiff] to have a dorsal

column stimulator [and] … if that is successful … we will put a permanent stimulator.”) Id. Dr. Hill passed

away in an airplane crash in October 2019. [DN 20 at 9].

        In November 2019, Brandon Strenge, M.D., also associated with Orthopaedic Clinic of Western

Kentucky, diagnosed “chronic right‐sided low back pain” and “residual right buttock, thigh, and leg

radiculopathy.” Id. at 8. Dr. Strenge performed Plaintiff’s fourth and final back surgery, which consisted

of removal of the previously installed hardware at the L3 through L5 levels, a lumbar discectomy, a

thoracic laminectomy, and insertion of a spinal cord stimulator. Id.

        The allegedly new and material evidence consists of the above‐described post‐ALJ decision

evidence from Drs. Hill and Strenge and the Orthopaedic Clinic of Western Kentucky.

                                 Standards governing Sentence 6 remands

        Sentence 6 of 42 U.S.C. § 405(g) authorizes federal courts to remand cases to the Commissioner

for consideration of addition evidence “upon a showing that there is new evidence which is material and

that there is good cause for the failure to incorporate such evidence into the record in a prior proceeding”

before the ALJ. 42 U.S.C. § 405(g), Sentence 6.

        Evidence is material if Plaintiff shows that there is a “reasonable probability that the [ALJ] would

have reached a different disposition of the disability claim if presented with the new evidence.” Miller v.

Comm'r of Soc. Sec., 811 F.3d 825, 839 (6th Cir. 2016). Generally, “good cause” is shown if “the new

evidence arises from continued medical treatment of the condition, and was not generated merely for

the purpose of attempting to prove disability.” Burton v. Comm'r, No. 4:18‐CV‐00056‐HBB, 2019 WL




                                                       2
 Case 5:20-cv-00048-LLK Document 26 Filed 09/21/21 Page 3 of 6 PageID #: 2052




1585116, at *10 (W.D. Ky. Apr. 12, 2019) (quoting Koulizos v. Sec'y of Health & Human Servs., No. 85‐1654,

1986 WL 17488, at *2 (6th Cir. Aug. 19, 1986)).

                             A Sentence 6 remand is warranted in this case.

        As indicated above, the new evidence consists of, among other things, diagnoses of failed back

syndrome and intractable right lower extremity radiculopathy, which necessitated removal of previously

installed hardware at the L3 through L5 levels, and insertion of a spinal cord stimulator. [DN 11‐2 at 8,

35].

        “Failed back syndrome,” also referred to as “post‐laminectomy syndrome,” is a “misnomer since

it is not actually a syndrome but rather a very generalized term often used to describe the condition of

patients who have not had a successful result with spine surgery.” Larsen v. Comm’r, No. 18‐CV‐858, 2019

WL 2991714, at *3 (E.D. Wis. July 9, 2019). Failed back syndrome is “characterized by residual and

persistent back and/or leg pain following spine surgery.” Lover v. Comm'r, No. 5:13‐CV‐1861, 2014 WL

2772704, at *3 (N.D. Ohio June 18, 2014).

        In this case, the new evidence is material because there is a “reasonable probability that the [ALJ]

would have reached a different disposition of the disability claim if presented with the new evidence.”

Miller v. Comm'r, 811 F.3d 825, 839 (6th Cir. 2016). There is such a reasonable probability because the

ALJ found that, notwithstanding his degenerative disc disease, Plaintiff retains the ability to perform light

work. [DN 11‐2 at 50‐51]. In so finding, the ALJ interpreted Plaintiff’s medical records as showing

“resolution of radicular symptoms” affecting his lower extremities, with exacerbations being associated

with “overworking his back.” Id. at 52. The new evidence tends to undermine the ALJ’s interpretation

because it indicates the presence of “intractable right lower extremity radicular pain” due to “failed back

syndrome.” DN 11‐2 at 35.

        There was good cause for not submitting the new evidence or its equivalent to the ALJ for

consideration because the evidence “arises from continued medical treatment of the condition, and was


                                                     3
 Case 5:20-cv-00048-LLK Document 26 Filed 09/21/21 Page 4 of 6 PageID #: 2053




not generated merely for the purpose of attempting to prove disability.” Burton v. Comm'r, No. 4:18‐CV‐

00056‐HBB, 2019 WL 1585116, at *10 (W.D. Ky. Apr. 12, 2019) (quoting Koulizos v. Sec'y, No. 85‐1654,

1986 WL 17488, at *2 (6th Cir. Aug. 19, 1986)).

         Because Plaintiff has established materiality and good cause, a Sentence 6 remand is warranted

in this case.

         A conclusion that a remand is warranted finds caselaw support. See e.g. Sanchez v. Comm’r, No.

16‐2012‐SAC, 2017 WL 411343, at *4 (D. Kan. Jan. 31, 2017) (“The diagnosis of lumbar failed back

syndrome, first … diagnosed in March 2015 clearly undermine the ALJ’s [February 2015] conclusion that

plaintiff’s fusion surgery was without complication and should be expected to help alleviate plaintiff’s

back pain. This case should be remanded in order for the Commissioner to consider this additional

evidence.”); David P. v. Comm’r, No. 7:18‐CV‐616, 2020 WL 714215, at *10 (W.D. Va. Feb. 12, 2020) (“The

[post‐ALJ decision medical] impression was that David has lumbosacral pain and spasms, post‐

laminectomy syndrome, radiculopathy pain, primarily in the left lower extremity and occasionally in the

right, and facet syndrome. … This record differs from the earlier records in that the diagnosis includes

radiculopathy pain and facet syndrome. This record is new, and material in that it includes different

diagnoses which are consistent with David's complaints of chronic pain.”).

                           Plaintiff’s remaining arguments are unpersuasive.

        In addition to his request for a Sentence 6 remand, Plaintiff argues that a Sentence 4 remand is

required because the ALJ’s decision is not supported by substantial evidence. Plaintiff makes three

specific arguments.

        First, Plaintiff argues that substantial evidence does not support the ALJ’s finding that:

        The claimant’s medically determinable mental impairments of generalized anxiety disorder and
        major depressive disorder considered singly and in combination, do not cause more than minimal
        limitation in the claimant’s ability to perform basic mental work activities and are therefore
        nonsevere.



                                                     4
 Case 5:20-cv-00048-LLK Document 26 Filed 09/21/21 Page 5 of 6 PageID #: 2054




[DN 11‐2 at 50]. Plaintiff had an unfortunate experience in which he witnessed his father burn to death.

Id. at 73.

         While the Court is sympathetic to Plaintiff’s situation, his argument is unpersuasive for two

reasons. First, Plaintiff carries the burden of proving that his anxiety and depression are severe, or

vocationally significant, and that the severity satisfies the duration requirement by persistent at least 12

continuous months. Walters v. Comm'r, 127 F.3d 525, 529 (6th Cir. 1997). Plaintiff does show that

substantial evidence would have supported a finding of severe anxiety and depression satisfying the

duration requirement, but that is legally insufficient. See Blakley v. Comm'r, 581 F.3d 399, 406 (6th Cir.

2009) (The substantial‐evidence standard of review “presupposes that there is a zone of choice within

which the decisionmakers can go either way, without interference by the courts.”).

         In any event, because this Opinion remands this case for consideration of new and material

evidence relevant to Plaintiff’s physical impairments, there is no reason apparent why, upon remand, the

ALJ should not entertain argument regarding his mental impairments.

         Second, Plaintiff argues that substantial evidence does not support the ALJ’s finding that:

         5. After careful consideration of the entire record, the undersigned finds that the claimant has
         the residual functional capacity to perform light work as defined in 20 CFR 404.1567(b) and
         416.967(b) except he can never climb ladders, ropes, or scaffolds. He should be allowed to change
         positions without leaving the workstation or being off‐task. He can occasionally climb ramps and
         stairs. He can occasionally stoop, kneel, crouch, and crawl. He should avoid concentrated
         exposure to unprotected heights, dangerous machinery, and vibrations.

Id. at 51.

         The argument is unpersuasive because Plaintiff carries the burden of proving a more limiting

residual functional capacity (RFC), but he points to no supporting medical opinion. See Jordan v. Comm'r,

548 F.3d 417, 423 (6th Cir. 2008) (“The claimant … retains the burden of proving her lack of residual

functional capacity.”).

         Third, Plaintiff argues that substantial evidence does not support the ALJ’s finding that he is not

disabled in light of his and the vocational expert’s (VE’s) testimony at the administrative hearing.

                                                     5
 Case 5:20-cv-00048-LLK Document 26 Filed 09/21/21 Page 6 of 6 PageID #: 2055




Specifically, Plaintiff testified that he “[c]an sit maybe 10, 15 minutes at a time in … a recliner,” and that,

during church services, which last “usually 35, 40 minutes,” he cannot sit the whole time and must get up

and stand. [DN 11‐2 at 89, 107]. The VE testified that a need for position changes from standing to walking

and vice versa “more frequent[ly] than every 30 minutes would typically render the person [unable] to

perform jobs on a consistent basis.” Id. at 109.

        The argument is unpersuasive because the ALJ did not and was not required to fully credit

Plaintiff’s testimony regarding his limitations due to pain and other subjective symptoms.

                                                    Order

        Therefore, this matter is hereby REMANDED to the Commissioner, pursuant to Sentence 6 of 42

U.S.C. § 405(g), for consideration of new and material evidence, a new decision, and any further

proceedings deemed necessary and appropriate by the Commissioner.

September 20, 2021




                                                      6
